Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
A phone interview was held by Applicant Attorney (see interview summery). Applicant agree to elected claims 4-19 without traverse. Since Applicant forget to elect specie, Applicant agree to elect embodiment shown in Fig 9 by phone without traverse.
Therefore, Applicant’s election without traverse of election of species is acknowledged. Examiner will exam elected claims and embodiment shown in fig 9.
Claim Objections 
Claims 4, 17-19 and dependent claims are objected to because of the following informalities:  
In claim 4, “a second set of one or more fans associated with said display unit and configured to force ambient air through said one or more open loop airflow pathways when operated” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. Examiner would like to remind Applicant that if this claim belong to non-elected embodiments, this claim should be withdrawn.
In claim 17, “said display unit comprises a second electronic display positioned back-to-back with said electronic display” are not found in the drawing. This limitation lacks antecedent basis and/or is not supported by drawings. Further clarification is required. 
In claim 18, “said electronic display assembly presents a visually unitary external appearance” are not found in the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
In claim 19, “said housing assembly comprises one or more pieces of external cladding; and at least one of said structural member are configured to accept said external cladding” are not found in the elected embodiment. This limitation lacks antecedent basis and/or is not supported by elected drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 6, the limitations “said second set of one or more fans are configured to ingest a flow of ambient air through said one or more intakes of said transition area and force a first portion of said ingested flow through said one or more open loop airflow pathways of said display unit; and said first set of one or more fans are configured to force a second portion of said ingested flow into said upper cavity and exhaust said second portion of said ingested flow through said upper portion intake/exhaust when operated” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. Further clarification is required. Based on the claim objection, the claim 4 has many limitations are not supported by the drawing. This dependent claim further includes more limitations which are not found in the SPEC/drawing. This claim, in fact, comprises more support by the non-elected claim 1.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9, 14, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over NAKAMICHI (US 20100220249) in view of Hong (US 20170345346 ).
Regarding claim 4, NAKAMICHI disclosed An electronic display assembly (abstract; fig 1-38) comprising: a housing assembly comprising structural members (at least fig 2, the structural members support display unit); a display unit supported by said structural members and comprising an electronic display and one or more open loop airflow pathways (at least fig 2, see also fig 5-6, fig 10); an upper portion supported by said structural members at a position above, and spaced apart from, said display unit (at least fig 2), said upper portion comprising an upper cavity and an upper portion intake/exhaust (at last fig 2); a transition area extending between said upper portion and said display unit and in fluid communication with said upper cavity and said one or more open loop airflow pathways (at last fig 10, fig 11, fig 13), wherein at least one of said structural members extends through said transition area to said upper portion to support said upper portion (at last fig 10, fig 11, fig 13); one or more intakes located at said transition area (at last fig 10, fig 11, fig 13); a first set of one or more fans associated with said upper cavity and configured to move ambient air between said the upper cavity (at least fig 2, fig 5-6, fig 10-11), said upper portion intake/exhaust (at least fig 2, fig 5-6, fig 10-11), and said transition area when operated (at least fig 2, fig 5-6, fig 10-11); and a second set of one or more fans associated with said display unit and configured to force ambient air through said one or more open loop airflow pathways when operated (at least fig 2, fig 5-6, fig 10-11; paragraph [61]-[64]).
NAKAMICHI lacks teaching: an upper portion supported by said structural members at a position above. NAKAMICHI implemented the portion with grill/vents and fans on the lower portion instead of upper portion. Therefore, the above discussion for “upper portion” are all located on the lower portion.
Hong teaches an electronic display assembly with the portion with grill/vents and fans on the upper portion instead of lower portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing location of the parts and implementing on the upper portion) and modify to previous discussed structure (modified and implemented the NAKAMICHI’s “lower portion” with fan, grill/vents, transition area, intakes, first set of one or more fans etc. discussed above to the upper portion) so as to further protect the modified structure and/or avoid from the ground dusts to get into the device through the lower airflow. 
Examiner’s note: it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, modified NAKAMICHI further disclosed said first set of one or more fans are configured to ingest a first flow ambient air through said upper portion intake/exhaust (at least fig 3, fig 6, fig 9; paragraph [122]-[127]), through said upper cavity, and into said transition area when operated (at least fig 6, fig 9, fig 10); and said second set of one or more fans are configured to ingest a second flow of ambient air through said one or more intakes of said transition area and combine said second flow of ambient air with said first flow of ambient air and force said combined flow through said one or more open loop airflow pathways of said display unit when operated (at least fig 6, fig 9, fig 10; paragraph [137]-[141]).
Regarding claim 6 (see claim objection and 112 rejection), modified NAKAMICHI further disclosed said second set of one or more fans are configured to ingest a flow of ambient air through said one or more intakes of said transition area and force a first portion of said ingested flow through said one or more open loop airflow pathways of said display unit; and said first set of one or more fans are configured to force a second portion of said ingested flow into said upper cavity and exhaust said second portion of said ingested flow through said upper portion intake/exhaust when operated (at least fig 3, fig 6-10).
Regarding claim 7, modified NAKAMICHI further disclosed one or more apertures in a lower surface of said upper portion to provide said fluid communication between said upper cavity and said transition area (at least fig 3, fig 9). Examiner’s note: the lower power in the primary art has been modified to the upper portion.
Regarding claim 8, modified NAKAMICHI further disclosed said first set of one or more fans are mounted within said upper cavity atop said one or more apertures (at least fig 6-7).
Regarding claim 9, modified NAKAMICHI further disclosed said second set of one or more fans are located within said display unit (at least fig 9-11).
Regarding claim 14, modified NAKAMICHI further disclosed said one or more intakes of said transition area comprises at least a first intake at a first side of said transition area and a second intake at a second side of said transition area (at least fig 9-12).
Regarding claim 18, modified NAKAMICHI further disclosed said electronic display assembly presents a visually unitary external appearance (at least fig 1-3).
Regarding claim 19, modified NAKAMICHI further disclosed said housing assembly comprises one or more pieces of external cladding; and at least one of said structural member are configured to accept said external cladding (at least fig 2-8).
Claims 10, 11, 12, 13, 15-16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over NAKAMICHI (US 20100220249) in view of Hong (US 20170345346 ) and further in view of Examiner’s Official Notice (EON). 
 Regarding claim 10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for one or more pieces of communication equipment located within said upper cavity.
However, Examiner take official notice (EON) that the above limitations (one or more pieces of communication equipment located within said upper cavity) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (one or more pieces of communication equipment located within said upper cavity) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide communication function for the modified structure. 
Regarding claim 11, the above discussed art further disclosed said upper portion comprises one or more panels forming said upper portion cavity (at least fig 2-3).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for wherein at least one of said one or more panels comprise black glass.
However, Examiner take official notice (EON) that the above limitations  (wherein at least one of said one or more panels comprise black glass)are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (wherein at least one of said one or more panels comprise black glass) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further improve the looking of the modified structure. 
 Regarding claim 12, the above discussed art further disclosed; and at least one of said one or more open loop airflow pathways extends along a rear surface of the display (at least fig 3-6).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said display unit comprises a backlight for the electronic display.
However, Examiner take official notice (EON) that the above limitations (said display unit comprises a backlight for the electronic display) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (said display unit comprises a backlight for the electronic display) and modify to previous discussed structure so that at least one of said one or more open loop airflow pathways extends along a rear surface of the backlight. The motivation to modify the previous discussed structure with EON feature is to further provide the backlight feature of the display for the modified structure. 
Regarding claim 13, the above discussed art further disclosed the electronic display comprises a layer of liquid crystals (paragraph [5]-[7]).
Regarding claims 15-16, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a closed loop airflow pathway for circulating gas within the display unit; and a heat exchanger, wherein a first portion of said heat exchanger forms part of said closed loop airflow pathway and a second portion of said heat exchanger forms part of at least one of said one or more open loop airflow pathways.
However, Examiner take official notice (EON) that the above limitations (a closed loop airflow pathway for circulating gas within the display unit; and a heat exchanger, wherein a first portion of said heat exchanger forms part of said closed loop airflow pathway and a second portion of said heat exchanger forms part of at least one of said one or more open loop airflow pathways) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a closed loop airflow pathway for circulating gas within the display unit; and a heat exchanger, wherein a first portion of said heat exchanger forms part of said closed loop airflow pathway and a second portion of said heat exchanger forms part of at least one of said one or more open loop airflow pathways) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further remove more heat for the modified structure. 
 Regarding claim 17 (see above claim objection), the above The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said display unit comprises a second electronic display positioned back-to-back with said electronic display.
However, Examiner take official notice (EON) that the above limitations (said display unit comprises a second electronic display positioned back-to-back with said electronic display) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (said display unit comprises a second electronic display positioned back-to-back with said electronic display) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide more display feature for the modified structure. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841